Citation Nr: 1531938	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-46 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent prior to 
December 3, 2013, and an evaluation in excess of 70 percent since, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis under 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which initially continued the Veteran's existing award of a 50 percent rating.  In April 2014, the RO issued a subsequent opinion considering evidence received within the appeal period, awarding a 70 percent evaluation, effective December 3, 2013.  The Veteran also appeals an August 2008 rating decision denying entitlement to a TDIU.

The Board observes that, in a written statement received in September 2014, the Veteran withdrew his request for a hearing before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to a disability evaluation in excess of 50 percent prior to December 3, 2013, and an evaluation in excess of 70 percent since, for PTSD.  Before appellate adjudication may take place, the case must be remanded to obtain outstanding VA treatment records and for a new VA examination.

In a letter received January 28, 2015, Dr. F.B., a VA psychiatrist, stated that the Veteran was a patient under his care on the locked psychiatric unit of the Tuskegee VA Medical Center (VAMC) since January 13, 2015.  There is a single VA treatment note indicating the Veteran was admitted on that date with an admitting diagnosis of PTSD and bed service for acute psychiatry.  However, the file contains only treatment records from the Tuskegee, Alabama VAMC dated through March 2, 2013 and from the Columbus, Georgia Community-Based Outpatient Clinic (CBOC) dated through April 10, 2014.  

Additionally, an August 2014 opinion from Barnes Rehabilitation Services reflects opinion that the Veteran is unemployable due to his PTSD.  This examination report references a VA "C&P" examination conducted on "06/22/2010" wherein the examiner stated that the Veteran's PTSD resulted in "moderate to severe impairment in his social and industrial adaptability and he is unable to work."  This reported examination report, however, is not associated with the claims folder.
 
In order to satisfy its duty to assist, the VA must make reasonable efforts to assist the Veteran in securing evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The AMC should request copies of outstanding VA medical treatment records regarding psychiatric treatment and hospitalization from the Tuskegee VAMC dated March 2, 2013 to present, from the Columbus CBOC dated April 10, 2014 to present and the reported VA C&P examination conducted on June 22, 2010.  

The Board observes that a VA examiner in June 2008 appeared to opine that the Veteran's overall psychosocial, psychiatric and occupational impairment was due to a combination of PTSD, a personality disorder and substance abuse noting that it was not believed that the substance abuse problems were due to PTSD symptoms.  On remand, this opinion should be reconciled with the opinions received in November 2014 and January 2015 attributing the Veteran's unemployability due to PTSD.  Notably, these opinions are not entirely clear when the Veteran's unemployability due to PTSD began.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA psychiatric treatment and hospitalization records not currently in the claims folder, to include copies of all records from the Tuskegee VAMC dated March 2, 2013 to present and from the Columbus CBOC dated April 10, 2014 to present.  Additionally, associate with the claims folder a copy of the reported June 22, 2010 VA C&P examination report.  See August 2014 opinion from Barnes Rehabilitation Services.  All records received must be associated with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Once the VA treatment records are obtained and associated with the claims file, schedule the Veteran for examination by a psychiatrist to determine the severity of the Veteran's PTSD for the entire appeal period.  

The claims file should be made available to the examiner for review of the history in conjunction with the examination.  

The examiner should obtain a detailed history from the Veteran regarding his educational and vocational experiences.  

The examiner should describe the functional effects of the Veteran's service-connected disabilities (PTSD and residuals of left inguinal hernia repair) on his activities of daily living, to include employment since August 2007.  Specifically, the physician should provide comment as to the functional effects of each service-connected disability, as well as the combined functional effects of all service-connected disabilities (including the side effects of medications) on the Veteran's ability to perform the mental and/or physical acts requirement for employment since August 2007 consistent with his educational and vocational background.

In addressing the above, the examiner should consider and discuss the impact/significance of associated medications, as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any nonservice-connected disorder(s).

The examiner is specifically requested to reconcile the potential difference in medical opinion from the June 2008 VA Compensation and Pension examination report and the August 2014 opinion from Barnes Rehabilitation Services and VA Board Certified Psychiatrist opinion dated January 27, 2015, if any.  In particular, the examiner is requested to retrospectively review the record in light of the August 2014 and January 2015 opinions to determine whether the record demonstrates any increased severity of PTSD symptoms at any time since August 2007 and, if so, provide the date(s) of increased severity.

The examiner is asked to explain the reasons and bases for each opinion provided.

3.  Then, the RO should re-adjudicate the issue of entitlement to an increased rating for PTSD, to include consideration of 38 C.F.R. § 4.29 for the period of hospitalization beginning January 13, 2015, and entitlement to a TDIU rating, including consideration of whether the requirements for referral to the Director and Compensation and Pension Service have been invoked under 38 C.F.R. § 4.16(b).  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

